Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 03/08/2021.
Claims 1 – 20 are presently pending in the application and have been examined below, of which claims 1, 11, and 19 are presented in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) dated 12/08/2020 has been received and considered.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but they are moot in view of the new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (US 2018/0314847 A1) (hereafter Yeo), in view of Harras (US 2019/0028273 A1) (hereafter Harras) and in view of Chen et al. (US 2018/0165479) (hereafter Chen).

Regarding claim 1 Yao teaches: A system comprising: a memory component; and a processing device, operatively coupled with the memory component, to perform operations comprising: (Yao, in Para. [0005] discloses “The method includes receiving, at data processing hardware, a shared read access command from a sharor sharing read access to a sharee for a document stored on memory hardware in communication with the data processing hardware.” Yao, in Para. [0148] discloses “The computing device 1900 includes a processor 1910, memory 1920, a storage device 1930, a high-speed interface/controller 1940 connecting to the memory 1920 and high-speed expansion ports 1950, and a low speed interface/controller 1960 connecting to low speed bus 1970 and storage device 1930.”)
receiving, from a host system, a request for memory sub-system log data (Examiner note: the log data are met by the read/write access tokens comprising the full access/login information) (Yao, in Para. [0005] discloses “The method also includes receiving, at the data processing hardware, a shared read access request from the share” Yao, in Para. [0007] discloses “In response to receiving the revoke read access command, the method may include determining, by the data processing hardware, whether a corresponding write access token exists for the sharee in a user write set of the memory hardware.”); 
[determining a size of the requested memory sub-system log data satisfies a threshold size condition that defines a threshold size for the memory sub-system log data;] 
generating a symmetric encryption key for encrypting the requested memory-sub-system log data (Yao, in Para. [0105] discloses “the remote system 1140 executes a Searchable Symmetric Encryption (SSE) manager 1160 for managing access to the encrypted documents 1200 within the data storage 1150.”)
[based on determining the size of the requested memory sub-system log data satisfies the threshold size condition;] 
encrypting the requested memory sub-system log data using the symmetric encryption key, the encrypting of the requested memory sub-system producing encrypted memory sub-system log data (Examiner note: encryption the log data is met by the encryption of relevant metadata comprising access information, i.e. the read/write access token) (Yao, in Para. [0105] discloses “the remote system 1140 executes a Searchable Symmetric Encryption (SSE) manager 1160 for managing access to the encrypted documents 1200 within the data storage 1150” Yao, in Para. [0012] discloses “create the metadata for the document; encrypt the metadata for the document using the read key; and send the shared write access permissions to the sharee over a secure and authenticated communication link”);
[encrypting the symmetric encryption key using an asymmetric encryption key, the encrypting of the symmetric encryption key producing an encrypted encryption key;] generating an encrypted data payload comprising the encrypted encryption key and the encrypted memory sub-system log data (Examiner note: the payload is met by the read/write access tokens comprising both the access/login information and encryption/decryption keys) (Yao, in Para. [0109] discloses “the method includes receiving, at the data processing hardware, a write access token from the sharee based on the write key for the document, the document identifier, the sharee identifier and the sharee cryptographic key.”); and sending the encrypted data payload to the host system in response to the request received from the host system (Yao, in Para. [0011] discloses “Sending a read access token for the sharee may include the cryptographic read access value and the encrypted metadata for the document to the distributed storage system.”).
Yao fails to explicitly teach: encrypting the symmetric encryption key using an asymmetric encryption key, the encrypting of the symmetric encryption key producing an encrypted encryption key;
Harras from the analogous technical field teaches: encrypting the symmetric encryption key using an asymmetric encryption key, the encrypting of the symmetric encryption key producing an encrypted encryption key (Harras, im Para. [0029] discloses “to convert from plaintext to ciphertext or vice versa, whilst symmetrical keys/encryptions are mainly considered here although the method is also useable for asymmetrical keys.” Harras, im Para. [0308] discloses “long-term asymmetric encryption should suffice due to the short lifespan of the buffer. That means the timer program creates a private key for each pass which is encrypted until it is used” Harras, im Para. [0325] discloses “data, but in particular cryptographic keys with a, to be renewed at certain intervals, key, here referred to as Timekey, encrypted and then split in several parts on a randomly filled, stored storage medium”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yao, in view of the teaching of Harras which discloses the data/keys encryption by symmetric and asymmetric cryptographic algorithms and keys in order to achieve higher security level of the data management in the system (Harras, [0029, 0308]).
Yao as modified fails to explicitly teach: determining a size of the requested memory sub-system log data satisfies a threshold size condition that defines a threshold size for the memory sub-system log data; [generating a symmetric encryption key for encrypting the requested memory-sub-system log data] based on determining the size of the requested memory sub-system log data satisfies the threshold size condition
Chen from the analogous technical field teaches: determining a size of the requested memory sub-system log data satisfies a threshold size condition that defines a threshold size for the memory sub-system log data; (Examiner note: the threshold size condition is met by the mask value determined by the size linked to a relevant threshold) (Chen, in Para [0034] discloses “group of memory modules 10 comprised in the subset storing shares of the given mask value that has a group size greater than or equal to a threshold”)
based on determining the size of the requested memory sub-system log data satisfies the threshold size condition (Chen, in Para [0081] discloses “the working key for the given memory module is computed using a threshold cryptography scheme (also known as a threshold cryptosystem scheme).” Chen, in Para [0032] discloses “The memory module with which the mask value is associated may be the memory module that stores the share, or it may be a memory module other than the memory module that stores the share. In some examples a mask value is split (divided) into shares using a secret sharing scheme, e.g., a threshold-based secret sharing scheme.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yao, as modified by Harras, in view of the teaching of Chen, which discloses the threshold based cryptography scheme in order to improve stored data management in the system (Chen, [0032, 0034, 0081]).

Regarding claim 2 Yao teaches: The system of claim 1, further comprising a two-way communication port, and the request is received via the two-way communication port (Examiner note: the two-way communication port is met by the high-speed expansion port 1950) (Yao, in Para. [0148] discloses “The computing device 1900 includes a processor 1910, memory 1920, a storage device 1930, a high-speed interface/controller 1940 connecting to the memory 1920 and high-speed expansion ports 1950, and a low speed interface/controller 1960 connecting to low speed bus 1970 and storage device 1930.”).

Regarding claim 3 Yao teaches: The system of claim 1, further comprising a host interface to facilitate communication with the host system, wherein the request corresponds to one or more commands received from the host system via the host interface (Yao, in Para. [0017] discloses “The system includes a sharor device, a sharee device, data processing hardware of the storage system in communication with the sharor device and the sharee device, and memory hardware in communication with the data processing hardware.”).

Regarding claim 4 Yao fails to explicitly teach: The system of claim 1, further comprising a key store to store the asymmetric encryption key.  
Harras, from the analogous technical field teaches: The system of claim 1, further comprising a key store to store the asymmetric encryption key (Harras, im Para. [0192] discloses “Strong asymmetric encryption (in addition to https encryption) should be used for transmission.” Harras, im Para. [0325] discloses “data, but in particular cryptographic keys with a, to be renewed at certain intervals, key, here referred to as Timekey, encrypted and then split in several parts on a randomly filled, stored storage medium”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yao, in view of the teaching of Harras which discloses a storage medium to store cryptographic keys in order to achieve higher security level of the cryptographic keys management in the system (Harras, [0192, 0325]).

Regarding claim 5 Yao teaches: The system of claim 1, further comprising a logging component to generate and store the log data (Examiner note: as noted above, the log data is met by the read/write access token comprising a full access/login information) (Yao, in Para. [0009] discloses “The method may also include storing, by the data processing hardware, the write access token in a user write set of the memory hardware”).

Regarding claim 6 Yao teaches: The system of claim 1, wherein the memory sub-system log data comprises statistical information related to operation of a memory sub-system (Examiner note: the stored log data statistical information is met by the user read set comprising access token stored in a memory) (Yao, in Para. [0104] discloses “the cloud storage provider stores a cryptographic read access token in a user read set for each user authorized by the customer for read access to a corresponding document stored at the cloud storage provider.”).

Regarding claim 7 Yao teaches: The system of claim 1, wherein generating the symmetric encryption key is based on Advanced Encryption Standard (AES) (Yao, in Para. [0177] discloses “The client device 2120 may execute an encryption module 2305 or access the encryption module 2305 to randomly select an Advanced Encryption Standard (AES) key for use in applying the random permutation on the data blocks 2102 as well as encrypting, decrypting, and reencrypting the data blocks 2102.”).

Regarding claim 8 Yao fails to explicitly teach: The system of claim 1, wherein generating the symmetric encryption key comprises: generating, by a random number generator, a random number; and deriving the symmetric encryption key from the random number using a key derivation function.  
Harras, from the analogous technical field teaches: The system of claim 1, wherein generating the symmetric encryption key comprises: generating, by a random number generator, a random number (Harras, in Para. [389] discloses “The random number generator of the timer hardware extension could operate on the principle of thermal noises of resistors in combination with voltage fluctuations in Z-diodes.”) and deriving the symmetric encryption key from the random number using a key derivation function (Harras, in Para. [392] discloses “Random numbers are mostly needed to generate cryptological keys (Original keys), such as the Timekey.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yao, in view of the teaching of Harras which discloses cryptographic key generation using random number generator in order to improve efficiency of the encoding process (Harras, [0389, 0392]).

Regarding claim 9 Yao fails to explicitly teach: The system of claim 1, wherein the asymmetric encryption key is generated using a Rivest-Shamir-Adleman (RSA) encryption algorithm.  
Harras, from the analogous technical field teaches: The system of claim 1, wherein the asymmetric encryption key is generated using a Rivest-Shamir-Adleman (RSA) encryption algorithm (Harras, in Para. [0559] discloses “with the help of e.g. RSA encryption (asymmetric keys) and storage of the private/ secret key in another secure location a similar security could be achieved”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yao, in view of the teaching of Harras which discloses generation of an asymmetric keys using the RSA algorithm to in order to improve efficiency of the encoding process (Harras, [0559]).

Regarding claim 10 Yao fails to explicitly teach:  The system of claim 1, wherein the asymmetric encryption key is a public key of an encryption key pair, the encryption key pair comprising the public key and a private key.
Harras, from the analogous technical field teaches: The system of claim 1, wherein the asymmetric encryption key is a public key of an encryption key pair, the encryption key pair comprising the public key and a private key (Harras, in Para. [0308] discloses “long-term asymmetric encryption should suffice due to the short lifespan of the buffer. That means the timer program creates a private key for each pass which is encrypted until it is used with an altered Masterkey and Timekey and a public key is created which is given to all communication partners”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yao, in view of the teaching of Harras which discloses encryption using a generation of private and public keys  
in order to improve efficiency of the encoding process (Harras, [0308]).

Regarding claim 11, claim 11 discloses a method that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 11 and rejected for the same reasons.

Regarding claim 12, claim 12 dependent on claim 11 discloses a method that is substantially equivalent to the system of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 12 and rejected for the same reasons.

Regarding claim 13, claim 13 dependent on claim 11 discloses a method that is substantially equivalent to the system of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 13 and rejected for the same reasons.

Regarding claim 14, claim 14 dependent on claim 11 discloses a method that is substantially equivalent to the system of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 15 Yao teaches: The method of claim 11, further comprising accessing the requested memory sub-system log data from a logger component of the memory sub-system controller (Examiner note: as noted above, the log data is met by the read/write access token comprising a full access/login information) (Yao, in Para. [0009] discloses “The method may also include storing, by the data processing hardware, the write access token in a user write set of the memory hardware”), the memory sub-system log data comprising statistical information related to operation of a memory sub-system (Examiner note: as noted above, the stored log data statistical information is met by the user read set comprising access token stored in a memory) (Yao, in Para. [0104] discloses “the cloud storage provider stores a cryptographic read access token in a user read set for each user authorized by the customer for read access to a corresponding document stored at the cloud storage provider.”).

Regarding claim 16 Yao teaches: The method of claim 11, wherein: the generating of the symmetric encryption key comprises generating the encryption key based on the Advanced Encryption Standard (AES) (Yao, in Para. [0177] discloses “The client device 2120 may execute an encryption module 2305 or access the encryption module 2305 to randomly select an Advanced Encryption Standard (AES) key for use in applying the random permutation on the data blocks 2102 as well as encrypting, decrypting, and reencrypting the data blocks 2102.”); 
Yao fails to explicitly teach: and the asymmetric encryption key is pre-generated using an Rivest-Shamir- Adleman (RSA) encryption algorithm.
Harras from the analogous technical field teaches: and the asymmetric encryption key is pre-generated using an Rivest-Shamir- Adleman (RSA) encryption algorithm (Harras, im Para. [0029] discloses “to convert from plaintext to ciphertext or vice versa, whilst symmetrical keys/encryptions are mainly considered here although the method is also useable for asymmetrical keys.” Harras, im Para. [0308] discloses “long-term asymmetric encryption should suffice due to the short lifespan of the buffer. That means the timer program creates a private key for each pass which is encrypted until it is used”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yao, in view of the teaching of Harras which discloses the data encryption by symmetric and asymmetric cryptographic algorithms and keys in order to achieve higher security level of the data management in the system (Harras, [0029, 0308]).

Regarding claim 17, claim 17 dependent on claim 11 discloses a method that is substantially equivalent to the system of claim 8 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 8 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 18 Yao teaches: The method of claim 11, wherein: 
[the asymmetric encryption key is a public key;]  
Docket No. 303.I23US128 Client Matter No. 2018-1420.00/USthe method further comprises: sending the encrypted data payload to a secure server, the secure server having a private key corresponding to the public key (Examiner note: as noted above, the payload is met by the read/write access tokens comprising both the access/login information and encryption/decryption keys) (Yao, in Para. [0109] discloses “the method includes receiving, at the data processing hardware, a write access token from the sharee based on the write key for the document, the document identifier, the sharee identifier and the sharee cryptographic key.” Yao, in Para. [0011] discloses “Sending a read access token for the sharee may include the cryptographic read access value and the encrypted metadata for the document to the distributed storage system.”)
[decrypting, at the secure server, the encrypted encryption key using the private key, the decrypting of the encrypted encryption key producing the symmetric encryption key; and decrypting the encrypted log data using the symmetric encryption key.]
Yao fails to explicitly teach: [The method of claim 11, wherein:] 
the asymmetric encryption key is a public key;[
decrypting, at the secure server, the encrypted encryption key using the private key, the decrypting of the encrypted encryption key producing the symmetric encryption key; and decrypting the encrypted log data using the symmetric encryption key.
Harras, from the analogous technical field teaches: [The method of claim 11, wherein:] the asymmetric encryption key is a public key (Harras, in Para. [0308] discloses “long-term asymmetric encryption should suffice due to the short lifespan of the buffer. That means the timer program creates a private key for each pass which is encrypted until it is used with an altered Masterkey and Timekey and a public key is created which is given to all communication partners”);
decrypting, at the secure server, the encrypted encryption key using the private key, the decrypting of the encrypted encryption key producing the symmetric encryption key; and decrypting the encrypted log data using the symmetric encryption key (Harras, in Para. [0295] discloses “Client generates an e.g. 128-bit random number as a symmetric key (SS)” Harras, in Para. [0297] discloses “Server decrypts the SS with its private asymmetric key.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yao, in view of the teaching of Harras which discloses the data encryption/decryption by symmetric and asymmetric cryptographic algorithms and corresponding public/private keys in order to achieve higher security level of the data management in the system (Harras, [0295, 0297, 0308]).

Regarding claim 19 Yao teaches: A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, configures the processing device to perform operations comprising: (Yao, in Para. [0005] discloses “The method includes receiving, at data processing hardware, a shared read access command from a sharor sharing read access to a sharee for a document stored on memory hardware in communication with the data processing hardware.” Yao, in Para. [0148] discloses “The computing device 1900 includes a processor 1910, memory 1920, a storage device 1930, a high-speed interface/controller 1940 connecting to the memory 1920 and high-speed expansion ports 1950, and a low speed interface/controller 1960 connecting to low speed bus 1970 and storage device 1930.”) receiving, from a host system, a request for memory sub-system log data; (Examiner note: as noted above, the log data is met by the read/write access token comprising a full access/login information) (Yao, in Para. [0005] discloses “The method also includes receiving, at the data processing hardware, a shared read access request from the share” Yao, in Para. [0007] discloses “In response to receiving the revoke read access command, the method may include determining, by the data processing hardware, whether a corresponding write access token exists for the sharee in a user write set of the memory hardware.”), 
determining whether a size of the requested memory sub-system log data satisfies a threshold size condition; based on determining the size of the requested memory sub-system log data satisfies the threshold size condition (Examiner note: memory threshold size is met by the defined first/second size for each memory level) (Yao, in Para. [0043] discloses “for each memory level (l_i), the physical memory (RAM_i) has a defined first size to hold N_i data blocks (B) and the virtual memory (Shelter_i) has a defined second size to hold S_i data blocks (B)”),
(Yao, in Para. [0105] discloses “the remote system 1140 executes a Searchable Symmetric Encryption (SSE) manager 1160 for managing access to the encrypted documents 1200 within the data storage 1150” Yao, in Para. [0005] discloses “The shared read access request includes the sharee identifier, the document identifier, and a second cryptographic share value based on the read key for the document and a sharee cryptographic key associated with the sharee.”); encrypting the requested memory sub-system log data using the symmetric encryption key, the encrypting of the requested memory sub- system producing encrypted memory sub-system log data (Yao, in Para. [0105] discloses “the remote system 1140 executes a Searchable Symmetric Encryption (SSE) manager 1160 for managing access to the encrypted documents 1200 within the data storage 1150”);
[encrypting the symmetric encryption key using an asymmetric encryption key, the encrypting of the encryption key producing an encrypted encryption key;] 
generating an encrypted data payload comprising the encrypted encryption key and the encrypted memory sub-system log data Docket No. 303.I23US129 Client Matter No. 2018-1420.00/US (Examiner note: as noted above, the payload is met by the read/write access tokens comprising both the access/login information and encryption/decryption keys) (Yao, in Para. [0109] discloses “the method includes receiving, at the data processing hardware, a write access token from the sharee based on the write key for the document, the document identifier, the sharee identifier and the sharee cryptographic key.”); and sending the encrypted data payload to the host system in response to the request received from the host system (Yao, in Para. [0011] discloses “Sending a read access token for the sharee may include the cryptographic read access value and the encrypted metadata for the document to the distributed storage system.”).
Yao fails to explicitly teach: encrypting the symmetric encryption key using an asymmetric encryption key, the encrypting of the encryption key producing an encrypted encryption key;
Harras from the analogous technical field teaches: encrypting the symmetric encryption key using an asymmetric encryption key, the encrypting of the encryption key producing an encrypted encryption key (Harras, im Para. [0029] discloses “to convert from plaintext to ciphertext or vice versa, whilst symmetrical keys/encryptions are mainly considered here although the method is also useable for asymmetrical keys.” Harras, im Para. [0308] discloses “long-term asymmetric encryption should suffice due to the short lifespan of the buffer. That means the timer program creates a private key for each pass which is encrypted until it is used”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yao, in view of the teaching of Harras which discloses the data encryption by symmetric and asymmetric cryptographic algorithms and keys in order to achieve higher security level of the data management in the system (Harras, [0029, 0308]).

Regarding claim 20 Yao teaches: The non-transitory computer-readable storage medium of claim 19, wherein the instructions further configured the processing device to perform operations:
encrypting the requested memory sub-system using the asymmetric encryption key] 
based on determining the size of the requested memory sub-system log data does not satisfy the threshold size condition (Examiner note: as noted above, a memory threshold size is met by the defined first/second size for each memory level) (Yao, in Para. [0043] discloses “for each memory level (l_i), the physical memory (RAM_i) has a defined first size to hold N_i data blocks (B) and the virtual memory (Shelter_i) has a defined second size to hold S_i data blocks (B)”);
 and sending a response to the request to the host system, the response including the encrypted memory sub-system (Yao, in Para. [0011] discloses “Sending a read access token for the sharee may include the cryptographic read access value and the encrypted metadata for the document to the distributed storage system.”).
Yao fails to explicitly teach:  encrypting the requested memory sub-system using the asymmetric encryption key 
Harras from the analogous technical field teaches: encrypting the requested memory sub-system using the asymmetric encryption key Harras, im Para. [0308] discloses “long-term asymmetric encryption should suffice due to the short lifespan of the buffer. That means the timer program creates a private key for each pass which is encrypted until it is used”) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yao, in view of the teaching of Harras which discloses the data encryption by asymmetric cryptographic algorithm and key in order to achieve higher security level of the data management in the system (Harras, [0308]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.I.G./Examiner, Art Unit 2431      

/TRANG T DOAN/Primary Examiner, Art Unit 2431